Case 1:18-cv-00404-GJQ-PJG ECF No. 47-3 filed 07/26/19 PagelD.297 Page 1 of 8

EXHIBIT B
Case 1:18-cv-00404-GJQ-PJG ECF No. 47-3 filed 07/26/19 PagelD.298 Page 2 of 8

Michael T. Edens
Darryle Pollard vs.

February 27, 2019
City of Muskegon Heights, et al

 

10

11

12

13

14

15

16

17

18

19

20

Ad

22

23

24

25

 

10

>

rr OO

Okay. Did you go into the side door of the house?

The one adjacent to the driveway?

Yes.

Yes.

And when you went in the side door of the house what type of
area did you step into?

It would have been a hallway leading downstairs to the
basement with steps leading up to the kitchen.

Okay. Was it a hallway or like a mudroom? I guess a
hallway gives me the impression it was real long and big.

If you can give me an estimate of the size.

If I recall right, when you walk in it's like 3 1/2 feet,
roughly, with stairs leading downwards, and then off to my
left there was stairs going to the kitchen. There was like
a place where you -- I guess if you want to call it a
mudroom where you put your shoes.

Like 3 1/2 feet square, it sounds like?

Yeah.

Okay. Stairs that went downstairs, stairs that go up to the
kitchen?

Yes.

And how many stairs went up to the kitchen about?

Four or five, I think.

Okay. And when you got into this mudroom I want to know who

you saw and where they were at in relationship to you.

Page 24

 

 

Great Lakes Shorthand, P.O. Box 2002, Grand Rapids, Michigan 49501

©

(800) 234-2044 (888) FAX-6776 gls@greatlakesshorthand.com www.greatlakesshorthand.com
Case 1:18-cv-00404-GJQ-PJG ECF No. 47-3 filed 07/26/19 PagelD.299 Page 3 of 8

 

Michael T. Edens February 27, 2019
Darryle Pollard vs. City of Muskegon Heights, et al
1 did anybody else say anything?
2 Not that I recall. I mean -- I don't know.
3 Okay. So he comes in and does he ask to see his daughter in
4 like a normal, "Hey, can I see my daughter?"
5 I believe so.
6 Okay. Nothing threatening to you, was it?
7 Not -- no.
8 Okay. And so he asks to see his daughter. You don't
9 remember anybody saying anything. So with that I have to
10 ask the question did you tell him to get out of the house?
11 Did you tell him if you could pat him down?
12 At that point he came in, asked to see his daughter. I
3 remember after that the next thing I know him and Mr.
14 Collins -- right? Correct?
15 Yes.
16 -- were engaged in a verbal argument.
17 Okay. So let's try to dissect it, because I find sometimes
18 when we dissect it, it helps jog your memory.
19 Uh-huh.
20 So you're right at the door when he comes in. Does he cross
21 the threshold of that door when he says, "Can I see my
22 daughter," or does he say it kind of still on the outside?
23 I can't recall.
24 Okay. Fair enough. Did anybody -- did any officer respond
25 to his question? No, you can't; yes, you can; get out of
Page 30

 

 

 

Great Lakes Shorthand, P.O. Box 2002, Grand Rapids, Michigan 49501

©

(800) 234-2044 (888) FAX-6776 gls@greatlakesshorthand.com www.greatlakesshorthand.com
Case 1:18-cv-00404-GJQ-PJG ECF No. 47-3 filed 07/26/19 PagelD.300 Page 4 of 8

 

Michael T. Edens February 27, 2019
Darryle Pollard vs. City of Muskegon Heights, et al
1 Okay. What happened next?
2 At that point Mr. Pollard then, to my recollection,
3 pushed -- tried to release -- yeah, pushed Officer DeKuiper
4 out of the way in an attempt to go after Mr. Collins.
5 Now so at some point you allowed Mr. Pollard to get in front
6 of you?
7 Yes.
8 Did you tell him to ever get behind you or get back?
9 Once he started yelling I told him to stop and to leave.
10 Okay.
11 Along those words. I don't know exactly what I said.
12 But when he moved past you, you didn't try to stop him
13 initially, did you?
14 No.
15 Okay.
16 It was more of the fact of I was standing in the door, he
17 came up, I kind of stepped out of his way so he could kind
18 of enter the house a little bit. So I was basically
19 standing more I guess you want to say closer to the
20 downstairs part and then he was there.
21 Sure.
22 Like, I don't know, in the corner with me and behind him or
23 next to him would have been the stairs.
24 Okay. And even with all of that you never even went for
25 your weapon, did you?
Page 34

 

 

 

Great Lakes Shorthand, P.O. Box 2002, Grand Rapids, Michigan 49501

©

(800) 234-2044 (888) FAX-6776 gls@greatlakesshorthand.com www.greatlakesshorthand.com
Case 1:18-cv-00404-GJQ-PJG ECF No. 47-3 filed 07/26/19 PagelD.301 Page 5 of 8

Michael T. Edens

February 27, 2019

 

Darryle Pollard vs. City of Muskegon Heights, et al

i. A No.

2 Q Okay. And then you said he pushed DeKuiper?

3 A Yes, if I recall right.

4 Q So how does that happen? Like do you -- first of all, let's
5 take it step-by-step. Is DeKuiper on the step or is he

6 still on the mudroom floor?

7 A I was on the floor. Officer DeKuiper was on the step. I

8 don't know which step. I just know he was on the stairs.

9 Q And Ratliff was on a step above him?

10 A Yes.

11 Q All right. And so how does he push DeKuiper? Like with his
12 hands, or does he like -- is he trying to go up the stairs
13 and he brushes him with his shoulder?

14 A To me it looked like he was trying to like get him out of

15 the way. Like push him up against the wall.

16 Q Okay. So you're motioning with your hands --

17 A Yes.

18 Q -- as if to suggest --

19 A I don't know how to describe it.
20 Q Right. And I'm going to help you, because she can't take

21 down the motions.
22 A Right. I know we don't have a camera in here.

23 Q So according to your description -- your attorney will

24 correct me if I'm wrong -- your belief is that Mr. Pollard
25 was taking his hands in a sweeping/pushing motion as if to

Page 35

 

 

Great Lakes Shorthand, P.O. Box 2002, Grand Rapids, Michigan 49501

 

©

(800) 234-2044 (888) FAX-6776 gls@greatlakesshorthand.com www.greatlakesshorthand.com
Case 1:18-cv-00404-GJQ-PJG ECF No. 47-3 filed 07/26/19 PagelD.302 Page 6 of 8

 

Michael T. Edens February 27, 2019
Darryle Pollard vs. City of Muskegon Heights, et al

1 I can't recall.

a Okay. What about Ratliff? What did he -- did he escort,

3 too?

4 Yeah, he assisted. And then by the time Mr. Pollard -- we

5 got Pollard outside.

6 Okay. Hold on. So Ratliff and DeKuiper physically get

7 Pollard out of the mudroom to outside; is that correct?

8 If I recall right, it was mainly Officer DeKuiper first.

9 Okay. Did Ratliff have hands on Pollard at that point?

10 I want to -- my recollection is right when he got outside he
11 helped Officer DeKuiper put him in cuffs.

12 Okay. Well, let's go step-by-step. Once -- so it sounds

13 like DeKuiper and Pollard would be the first two people out
14 of the mudroom? Outside? Is that --

LS I believe so.

16 Okay. Followed quickly by Ratliff and then you? Is that

17 the sequence?

18 I would say -- I would like to say yes but, again, I can't
19 remember if I was already outside or I stepped aside in the
20 mudroom.

21 Okay. Once DeKuiper and Pollard are outside what

22 immediately happens once their feet touch the outside of

23 that mudroom? Do they go somewhere or does something --

24 They stayed right outside the door.

25 And when you say "Stayed right outside the door" are you

Page 38

 

 

 

Great Lakes Shorthand, P.O. Box 2002, Grand Rapids, Michigan 49501

©

(800) 234-2044 (888) FAX-6776 gls@greatlakesshorthand.com www.greatlakesshorthand.com
Case 1:18-cv-00404-GJQ-PJG ECF No. 47-3 filed 07/26/19 PagelD.303 Page 7 of 8

 

Michael T. Edens February 27, 2019
Darryle Pollard vs. City of Muskegon Heights, et al
1 meaning within arm's reach? They could touch that door?
2 I wouldn't say within arm's reach, but probably within a
3 good proximity. 5 feet or so.
4 And you don't remember if there was a vehicle in the
5 driveway?
6 Not that I recall.
7 Okay. What happens in the driveway? Because that's where
8 you go once you exit that side door, right?
9 Yes.
10 You're in a driveway. Okay. So within seconds it sounds
11 like you, Ratliff, and DeKuiper are outside in that
12 driveway?
13 Yes.
14 Okay. Does anybody else come out in the minute or two
15 after, or is it the three of you?
16 At that time it's just the four of us if you want to include
17 Mr. Pollard.
18 Oh, Mr. Pollard. All right. What happens next?
19 Officer DeKuiper and Officer Ratliff were able to detain Mr.
20 Pollard in handcuffs.
21 Okay. Do you assist in that?
22 No.
23 Okay. If you would have seen Mr. Pollard being a threat to
24 your partners or doing anything that you thought that would
29 injure them you would certainly intervene on their behalf,
Page 39

 

 

 

Great Lakes Shorthand, P.O. Box 2002, Grand Rapids, Michigan 49501

©

(800) 234-2044 (888) FAX-6776 gls@greatlakesshorthand.com www.greatlakesshorthand.com
Case 1:18-cv-00404-GJQ-PJG ECF No. 47-3 filed 07/26/19 PagelD.304 Page 8 of 8

 

Michael T. Edens February 27, 2019
Darryle Pollard vs. City of Muskegon Heights, et al

1 wouldn't you?

2 Yes.

3 You didn't see any of that, did you?

4 No.

5 So DeKuiper and Ratliff are detaining Mr. Pollard. How does
6 that happen? What do you see?

7 Them escorting him outside and, you know, telling him to put
8 his hands behind his back, and the next thing you know he

9 was cuffed. I mean, it wasn't -- it was a very short time.
10 Okay. So they take him outside. The three officers and

11 Pollard are in the driveway. They tell him to put his hands
12 behind his back. Does he comply?

13 I would say yes at that point.

14 Okay. And do they put hands behind his back to cuff him?

15 Yes.

16 Okay. You didn't see Mr. Pollard resist at that point, did
17 you, to be handcuffed?

18 All I -- there was like a slight shuffle. I don't know if
19 it was because the hands are-- getting the hands behind the
20 back was a little tough. But other than that it was -- like
21 I said, it was real quick and the next thing you know he was
22 cuffed and that was the end of it.
23 None of your partners asked for assistance to cuff him, did
24 they?

25 No. I -- just them two. They were handling it

Page 40

 

 

 

Great Lakes Shorthand, P.O. Box 2002, Grand Rapids, Michigan 49501

©

(800) 234-2044 (888) FAX-6776 gls@greatlakesshorthand.com www.greatlakesshorthand.com
